MEMORANDUM **
Plaintiff Mark J. Ferguson appeals the district court’s grant of partial summary judgment in favor of Defendant Quin-street, Inc. We have jurisdiction under 28 U.S.C. § 1291. We review the summary judgment decision de novo, Gordon v. Virtumundo, Inc., 575 F.3d 1040 (9th Cir.2009), and we affirm.
Ferguson lacks standing to pursue his claim under the CAN-SPAM Act, codified at 15 U.S.C. § 7701 et seq. See Gordon, 575 F.3d at 1048-57 (holding that a plaintiff who merely provided e-mail accounts and hosted a website on leased server space did not have standing under CAN-SPAM). In addition, the district court correctly concluded that Ferguson’s state law claims under Wash. Rev.Code § 19.190.010 et seq. and Wash. Rev.Code § 19.86.010 et seq. are preempted by CAN-SPAM. See Gordon, 575 F.3d at 1057-66.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.